Order and judgment (one paper), Supreme Court, New York County (Robert D. Lippmann, J.), entered January 7, 2005, which denied petitioner’s application to vacate an arbitration, and dismissed the petition, unanimously affirmed, without costs.
The evidence supporting the award, and the panel’s finding that the company in which petitioner seeks to recover an equity interest was rendered worthless in part because of petitioner’s actions, meets the standard of Matter of Andros Cia. Marítima, S.A. of Kissavos (Marc Rich & Co., A.G.) (579 F2d 691, 704 [2d Cir 1978]). Nor was petitioner denied a “fundamentally fair hearing” (Fine v Bear, Stearns & Co., Inc., 765 F Supp 824, 828-829 [SD NY 1991]) by the panel’s refusal to fully enforce disclosure directives made at the outset of the hearing. However, the appeal is not frivolous and we reject respondents’ request to impose sanctions. Concur—Buckley, PJ., Mazzarelli, Friedman, Marlow and Ellerin, JJ.